DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 1/24/2022 which amended claim 34. Claims 14-21 and 24-38 are currently pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the limitation “wherein the porous medium is exposed on at least part of an interior surface of the channel and has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US PGPub 2011/0043784, Aoki hereinafter) in view of Yamasaki et al. (US PGPub 2007/0017442, Yamasaki hereinafter). 
Regarding claim 34, as best understood, Aoki discloses a stage system for positioning an object (Figs. 1-17, para. [0050], substrate stage PST positions substrate P), the stage system comprising:
a member having a plurality of gas bearing devices arranged to support the object (Figs. 1-17, paras. [0052], [0054], [0057], substrate stage device PST includes air levitation units 50 and air chuck unit 80); and
a control device (Figs. 1-17, paras. [0063], [0066], [0085], [0096], main controller controls the operations of the exposure apparatus 10),
wherein each gas bearing device comprises a free surface (Figs. 1-17, the air levitation units and air chuck unit include upper surfaces) having a porous medium in the free surface and having an inlet opening in the free surface (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the air chuck unit 80 includes a chuck main body 81 and air levitation units 50 include main sections 51 each with a plurality of gas jetting ports and a plurality of gas suctioning ports in the porous upper surface),
wherein the porous medium is arranged to provide pressurized gas to the object and the inlet opening is arranged to provide a sub-atmospheric pressure to the object (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the plurality of gas jetting ports jet high-pressure gas toward the lower surface of the substrate P, and a plurality of gas suctioning ports are connected to a vacuum device to suction the gas 
wherein the control device is arranged to change a shape of the object by controlling a pressure and/or a gas flow rate of the pressurized gas of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices (Figs. 1-17, paras. [0009], [0057]-[0059], [0069]-[0070], [0096], the main controller controls the air pressure or the air flow rate to correct the deformation of the substrate P). Aoki does not appear to explicitly describe the inlet opening connected to a channel formed in the porous medium, wherein the porous medium is exposed on at least part of an interior surface of the channel and has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from the interior surface of the channel and contacted on or injected in at least a part of the interior surface of the channel.
Yamasaki discloses a gas bearing device comprises a free surface having a porous medium in the free surface having an inlet opening in the free surface connected to a channel formed in the porous medium (Figs. 3-6, para. [0039], the stage includes a porous section 51, and the openings of apertures 52 are connected to the suction apertures 52 formed in porous section 51), 
wherein the porous medium is arranged to provide pressurized gas to the object and the inlet opening is arranged to provide a sub-atmospheric pressure to the object (Figs. 3-6, paras. [0039]-[0040], the porous section 51 is connected to gas supply channel 53 and air supplier 55 to supply air to the substrate G, and suction apertures 52 are connected to vacuum pump 57 to provide suction to the substrate G), wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the inlet opening connected to a channel formed in the porous medium, wherein the porous medium is exposed on at least part of an interior surface of the channel and has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from the interior surface of the channel and contacted on or injected in at least a part of the interior surface of the channel as taught by Yamasaki as the design of the gas bearing devices having the porous medium in the stage system as taught by Aoki since including the inlet opening connected to a channel formed in the porous medium, wherein the porous medium is exposed on at least part of an interior surface of the channel and has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from the interior surface of the channel and contacted on or injected in at least a part of the interior surface of the channel is commonly used to balance the air supply and gas suction to reduce vibrations transmitted to the substrate supported by the stage (Yamasaki, para. [0042]). 
Regarding claim 37, Aoki as modified by a first embodiment of Yamasaki does not appear to explicitly describe wherein the pressurized gas providing porous medium surrounds the inlet opening.
A further embodiment of Yamasaki discloses wherein the pressurized gas providing porous medium surrounds the inlet opening (Figs. 11-12, paras. [0057]-[0063], the apertures 71 are formed in porous members 86, and the apertures connected to the vacuum pump 57 are surrounded by the apertures 71 connected to the compressor 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the pressurized gas providing porous medium surrounds the inlet opening as taught by the further embodiment of Yamasaki in the gas bearing devices of the stage system as taught by Aoki as modified by the first embodiment of Yamasaki since including wherein the pressurized gas providing porous medium surrounds the inlet opening is commonly used to maintain uniform height of the substrate by providing an efficient, compact design of the gas bearing that stably holds the substrate while reducing vibration of the substrate (Yamasaki, paras. [0007]-[0009], [0062]).



Allowable Subject Matter
Claims 14-21, 24-33, 35, 36, and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein each gas bearing device comprises a free surface 
Regarding claim 27, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the multiple discharge openings are formed in a porous material, wherein the inlet opening is surrounded with the multiple discharge openings, wherein the free surface supports and contacts the object at least during a materials processing of the object, and wherein the discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure; and changing a shape of the object by controlling a pressure and/or a gas flow rate at the discharge openings of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices. These limitations in combination with the other limitations of claim 27 render the claim non-obvious over the prior art of record.

Aoki et al. (US PGPub 2011/0043784, Aoki hereinafter) discloses a member having a plurality of gas bearing devices arranged to support the object (Figs. 1-17, paras. [0052], [0054], [0057], substrate stage device PST includes air levitation units 50 and air chuck unit 80); and a control device (Figs. 1-17, paras. [0063], [0066], [0085], [0096], main controller controls the operations of the exposure apparatus 10), wherein each gas bearing device comprises a free surface (Figs. 1-17, the air levitation units and air chuck unit include upper surfaces) having multiple discharge openings in the free surface and an inlet opening in the free surface (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the air chuck unit 80 includes a chuck main body 81 and air levitation units 50 include main sections 51 each with a plurality of gas jetting ports and a plurality of gas suctioning ports in the porous upper surface), the multiple discharge openings are formed in a porous material (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], the air chuck unit 80 includes a chuck main body 81 and air levitation units 50 are formed with a porous material with pores used for gas jetting ports), wherein the free surface is arranged to support and contact the object (Figs. 1-17, para. [0129], the air levitation units support substrate P and are capable of contacting the substrate P), wherein the discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the plurality of gas jetting ports jet high-pressure gas toward the lower surface of the substrate P, and a plurality of gas suctioning ports are connected to a vacuum device to suction the gas 
Yamasaki et al. (US PGPub 2007/0017442, Yamasaki hereinafter) discloses wherein each gas bearing device comprises a free surface (Figs. 11-12, the floating stage 22 includes porous members 86 with an upper surface) having multiple discharge openings in the free surface and an inlet opening in the free surface (Figs. 11-12, paras. [0057]-[0063], the porous members 86 include apertures 71 connected to first space 91 and compressor 55 to supply gas and apertures 71 connected to second space 92 and vacuum pump 57 to suction gas), the multiple discharge openings are formed in a 
	Chen (US PGPub 2013/0063709) discloses a support stage that uses a sucking device to fix the substrate on the upper surface of the stage (Fig. 5 and para. [0069], blowing/sucking device 30 sucks air through venting holes 30 to fix the substrate 20), but Chen does not describe wherein discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure, and wherein the control device is arranged to change a shape of the object by controlling a pressure and/or a gas flow rate at the discharge openings of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices.

Response to Arguments
Applicant’s arguments with respect to claim(s) 34 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882